Citation Nr: 1416857	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-13 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esq. 


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1987 until January 1997 and from January 1998 until September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This case was remanded by the Board in September 2010 for further development, specifically to obtain clarification of a service audiogram and to obtain additional medical evidence of a current hearing disability.  The Board finds that there has been substantial compliance with its remand instructions and the claim is ready for disposition.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  


FINDING OF FACT

The Veteran does not currently have a diagnosis of bilateral hearing loss, nor was it present in service or etiologically related thereto.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to his claim, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) and Dingess was sent to the Veteran in March 2008, prior to the RO decision that is the subject of this appeal.  Therefore, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2013). 

The RO has obtained VA treatment records.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  The Veteran was afforded an adequate VA examination in January 2012.  

Finally, it is noted that this appeal was remanded by the Board in September 2010 for further development.  Specifically, the Board instructed the RO to schedule the Veteran for a VA examination to determine whether the Veteran currently has hearing loss that is related to his active service and to interpret an April 2006 graphical audiogram into a numerical data.  As discussed above, the Veteran was afforded a VA examination in compliance with the remand directives.  While the examiner did not provide a numerical translation of the April 2006 audiogram, she discussed it and compared it to other medical evidence of record to the extent that the Board may decide the claim based on her findings and opinion.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

In specific regard to service connection claims for hearing loss, the Board observes that threshold levels above 20 dB indicate some degree of hearing loss that is outside the normal range.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, for VA compensation purposes, a hearing loss disability is defined by specific audiological testing involving puretone frequency auditory thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of these relevant frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  In the discussion below, when the Board refers whether or not the Veteran has a hearing loss disability, it is with this regulatory definition in mind.  

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  Specifically, he asserts that he was exposed to loud artillery and engine noise in service.  The Veteran's DD-214 documents the Veteran's occupation during service as a motor transport operator, an occupation not inconsistent with his testimony of exposure to artillery and engine noise during service.  In giving due consideration to the places, types, and circumstances of the Veteran's service, noise exposure is conceded.  See 38 U.S.C.A. § 1154(a).  

The Veteran's service treatment records show that, while the Veteran's hearing thresholds shifted during service, he did not have hearing loss for VA purposes, nor was he diagnosed with or treated for hearing loss in service.  However, as discussed above, the Board will afford the Veteran the benefit of the doubt, and assume that he was exposed to loud noise in service as part of an artillery unit, possibly resulting in bilateral hearing loss.  

Post-service treatment records fail to show that the Veteran currently suffers from bilateral hearing loss.  A January 2012 VA audiological examination revealed the following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT (Decibels)
15
15
20
35
35
LEFT
(Decibels)
15
15
15
25
25

Speech recognition was 100% bilaterally.  The examiner diagnosed the Veteran with normal hearing in the left ear, and, though she did not check a box to indicate a diagnosis of hearing loss of the right ear, she opined that the Veteran's right ear hearing loss was at least as likely as not related to his active duty service.  From this, it can be inferred that the Veteran was diagnosed with right ear hearing loss at the time of the examination.  However, the Board notes that thresholds for the right ear, while indicative of impaired hearing, do not rise to the level of disability for VA purposes.  

The requirement of a current disability is satisfied when the claimant has a disability at the time of a claim for VA disability compensation is filed or during the pendency of that claim; a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, the medical evidence indicates that the Veteran currently does not have bilateral hearing loss as defined by 38 C.F.R. § 3.385 (2013).  

The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board has considered the Veteran's statements that he has bilateral hearing loss that is related to service.  Indeed, the Board concedes that Veteran may have less than normal hearing in the context that some threshold levels are above 20 dB at the tested frequencies.  Hensley at 157.  However, the Board emphasizes that the weight of medical evidence of record demonstrates that the Veteran does not have hearing impairment for VA purposes as defined by 38 C.F.R. § 3.385.  The Veteran's opinion that he suffers from hearing impairment that may be service-connected and compensated by VA is outweighed by this evidence.  The presence of a current disability is paramount.  As such, any claim based on a left ear hearing disorder would be denied as a matter of law and provides no basis for granting the Veteran's service connection claim.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and there is no doubt to be otherwise resolved. As such, the claim is denied.




							[CONTINUED ON NEXT PAGE]
ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


